SUMMARY ORDER

Plaintiff-Appellant Naomi Watson, pro se, appeals from the March 28, 2008, judgment of the United States District Court for the Southern District of New York (Pitman, M.J.) granting summary judgment to the defendant-appellee. We assume the parties’ familiarity with the underlying facts and the procedural history of the case.
We review an order granting summary judgment de novo, focusing on whether the district court properly concluded that there were no genuine issues as to any material fact and that the moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.2003). In determining whether there are genuine issues of material fact, this Court is “required to resolve all ambiguities and draw all permissible factual inferences in favor of the party against whom summary judgment is sought.” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir.2003) (internal quotations omitted).
After having reviewed Watson’s contentions on appeal and the record of proceedings below, we affirm for substantially the same reasons stated by the magistrate judge in his thorough decision. We have considered all of Watson’s arguments and find them to be without merit.
*476Accordingly, the judgment of the district court is AFFIRMED.